DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 02 May 2022 for the application filed 27 February 2019. Claims 1-8 and 55 are pending:
Claim 3 has been withdrawn with traverse in the reply filed 10 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/811,029 filed 27 February 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	The claimed method is directed toward a method of separating analytes in a sample and seems to only require a single step of “introducing a sample… into a chromatographic system”. The remaining limitations of independent Claim 1 and dependent Claims 2-8 are directed toward the structure and features of the chromatographic system.
	Regarding Claim 8, the limitation “ion exchange partitioning” is recited. Because Applicant has not defined “ion exchange partitioning”, the ordinary and customary meaning of the limitation is assumed by the Examiner. As defined by CHANG et al. (US Patent 4,029,583), ion exchange partitioning involves the ionic association of solutes with an anionic or cationic phase bonded to an inert support (c1/36-39), e.g., the differential binding of solutes to the support is dependent on the relative ionic strength of that solute to the support. In the response filed 02 May 2022, Applicant submits that the basis of the term “ion exchange partitioning” is “the ionic association of solutes with… anionic or cationic functionalities” (pg. 4, last par.). The Examiner will interpret the subject-matter of Claim 8 accordingly.
Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674; Fed. Cir. 1994; MPEP §2111.01 IV). To act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, as unpatentable over 35 U.S.C. 103 as obvious over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1).
Regarding Claim 1, CARR discloses the use of a chromatographic technique to separate a mixture of compounds into individual components (i.e., a method of separating analytes in a sample, the method comprising introducing a sample comprising the analytes into a chromatographic system; p0002). The internal surfaces of metal components of a chromatography system are coated with a compatible coating to render the metal components inert to the mixture of compounds, e.g., biological compounds (p0003). A metallic component having a lumen, passageway or cavity with an interior surface is covered with a protective coating (i.e., metallic flow path components disposed in an interior of the chromatographic system defining a flow path; p0008); this protective coating is selected from polymeric materials, including silicon-based polymeric material (p0021), e.g., organosilica compounds (p0035). CARR further discloses applicable chromatography systems include those that are used for separating samples based on interactions of samples with the mobile and stationary phases and include, e.g., silica particles (i.e., a chromatographic column having a stationary phase material in an interior of the chromatographic column that facilitates separation of the analytes in the sample through interaction with at least one analyte in the sample, wherein the stationary phase material is distinct from the metallic flow path components; p0002, p0034).
	CARR further discloses that the protective coating renders the metal flow path inert and thereby prevents the underlying metal surface from interacting with samples (p0007), especially providing resistance to the adhesion of biomolecules (p0025).
	As explained by the Applicant, in the case of chromatographic separations, especially in the separation of peptides and proteins, analytes like biomolecules are known to chelate to metal surfaces and thereby adversely affect flow path surfaces of chromatographic devices (p0006). The claimed invention provides a solution to reducing chelation and unwanted secondary interactions of analytes with metals or other surfaces by using alkylsilyl coatings, i.e., coatings with organosilica functionalities known to exhibit properties that have an effect on chromatographic separations (p0009, p0010, p0048). Such organosilica functionalities are identified by the Applicant as “so-called ‘active’ coatings” that “can introduce a Coulombic repulsive effect with an analyte to shield them from interacting with the substrate material” (p0010).
Because CARR discloses the use of silicon-based polymeric materials (p0021), e.g., organosilica compounds  such as polymeric siloxanes (p0035, p0044, p0045), as a coating layer on top of a metal substrate, by broadest reasonable interpretation, the limitation wherein the active coating is selected to interact with at least one analyte in the sample through (1) a Coulombic repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material is inherently disclosed by CARR. The discovery of properties of a known material (i.e., the ability for “organosilica functionality” to introduce Coulombic repulsive effects) does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
It is acknowledged that CARR references inert coatings, which would seemingly teach away from the claimed “active coating”. However, CARR nevertheless discloses organosilica coatings, which have been explicitly connected with Coulombic repulsive effects by the Applicant in p0010 of the disclosure. While CARR may not have recognized the Coulombic repulsive effects of organosilica coatings, such admitted inherent properties cannot be ignored. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Alternatively, CARR is deficient in disclosing an active coating or that the active coating is selected to interact with at least one analyte in the sample through (1) a Coulombic repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material.
NAKAYAMA discloses an analysis chip comprising capillary channels having an inner wall coated with a cationic group-containing compound, e.g., a silylating group (p0030), on top of which an anionic layer is formed from an anionic group-containing compound to prevent the adsorption of hemoglobin and other similarly-charged protein biomolecules to the inner wall of the capillary channel (p0034). NAKAYAMA discloses that the separation efficiency of charged anionic group-containing molecules, e.g., glycosylated hemoglobin, carboxylated polysaccharides, and sulfated polysaccharides, can be carried out more accurately in a shorter period of time with such anionic layer-coated channels (i.e., wherein the active coating is selected to interact with at least one analyte in the sample through (1) a Coulombic repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material; p0034). 
Depending on the nature of the analyte to be separated, one of ordinary skill in the art prior to the effective filing date of the invention, would understand that the charge property of the active coating would influence the effectiveness of the claimed separation method. Because NAKAYAMA discloses utilizing an anionic group-containing compound layer (i.e., a negatively-charged active coating) to prevent the adsorption of similarly-charged protein biomolecules (i.e., anionic group-containing molecules of glycosylated hemoglobin and carboxylated and sulfated polysaccharides as identified by NAKAYAMA), one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to similarly functionalize the organosilica layer of the method of CARR to improve upon the separation and analysis of bio-analytical samples with a reasonable expectation of success (i.e., such that the anionic layer would repel likewise-charged biomolecules by Coulombic repulsive forces) (MPEP §2143.01 A).
	Applicant may further distinguish independent Claim 1 by specifying the chemical composition of the claimed “active coating”.
	Regarding Claim 4, CARR discloses or modified CARR makes obvious the method of Claim 1. CARR further discloses the protective coating is applied to the metal surface by vapor phase coating, including chemical vapor deposition (i.e., wherein the active coating is applied to the flow path by vapor deposition; p0024).
	Regarding Claim 5, CARR discloses or modified CARR makes obvious the method of Claim 1. CARR further discloses that metal components include porous metal frits used to hold in place silica particles of the stationary phase of the chromatography column (i.e., wherein [the] active coating is applied to a frit; p0034).

Claim Rejections - 35 USC § 103
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARR et al. (US PGPub 2015/0024152 A1) in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1) with evidentiary support from CHANG et al. (US Patent 4,029,583).
Regarding Claims 2 and 8, CARR discloses or modified CARR makes obvious the method of Claim 1. As explained earlier, the organosilica protective coating (i.e., active coating) on the internal surfaces of the chromatography system prevents samples from being inadvertently adsorbed onto the underlying metal surface (p0003). However, CARR is deficient in disclosing the analyte and the active coating are negatively charged (Claim 2) or that the secondary interaction is ion exchange partitioning (Claim 8).
	NAKAYAMA discloses an analysis chip comprising capillary channels having an inner wall coated with a cationic group-containing compound, e.g., a silylating group (p0030), on top of which an anionic layer is formed from an anionic group-containing compound to prevent the adsorption of hemoglobin and other similarly-charged protein biomolecules to the inner wall of the capillary channel (p0034). NAKAYAMA discloses that the separation efficiency of charged anionic group-containing molecules, e.g., glycosylated hemoglobin, carboxylated polysaccharides, and sulfated polysaccharides, can be carried out more accurately in a shorter period of time with such anionic layer-coated channels (p0034). 
Depending on the nature of the analyte to be separated, one of ordinary skill in the art prior to the effective filing date of the invention, would understand that the charge property of the active coating would influence the effectiveness of the claimed separation method. Because NAKAYAMA discloses utilizing an anionic group-containing compound layer (i.e., a negatively-charged active coating) to prevent the adsorption of similarly-charged protein biomolecules (i.e., anionic group-containing molecules of glycosylated hemoglobin and carboxylated and sulfated polysaccharides as identified by NAKAYAMA), one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to similarly functionalize the organosilica layer of the method of CARR to improve upon the separation and analysis of bio-analytical samples with a reasonable expectation of success (i.e., such that the anionic layer would repel likewise-charged biomolecules) (MPEP §2143.01 A).
Furthermore, as one of ordinary skill would recognize, the likewise anionic charges of both the coating on the inner wall and the analytes of interest involve an ionic association of a negatively charged solute with an anionic phase bonded to a support, as defined by CHANG (c1/36-39). Therefore, CARR in view of NAKAYAMA makes obvious the claimed limitation that the secondary interaction is ion exchange partitioning.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1), and further in view of SHALLIKER et al. (US PGPub 2013/0306558 A1).
Regarding Claims 6 and 7, CARR discloses or modified CARR makes obvious the method of Claim 5. CARR further discloses the protective coating is used to cover porous metal frits in the chromatography column, i.e., frits that hold in place the solid stationary phase of the column (p0034). The plurality of frits can be coated (p0042, p0044), but CARR or modified CARR fails to disclose whether the frit is positioned at an outlet of the chromatographic column or the frit is positioned at an inlet of the chromatographic column.
However, frits are commonly located at the outlet and inlet positions of chromatography columns. As indicated by SHALLIKER, inlet and outlet frit assemblies are located at the inlet and outlet ends of a chromatography column (p0095, p0065). Absent showings of criticality or non-obviousness, the positioning of frits whether at the outlet or inlet of the chromatographic column would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention. The location of a frit or multiple frits would not impact the practice of the claimed method with any significance, i.e., a sample comprising analytes will be introduced into a chromatographic system whether a frit was located at the inlet or outlet of the chromatographic column. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claim 55 is/are rejected under 35 U.S.C. 103 as obvious over CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1), and further in view of NAKAJIMA (US PGPub 2009/0206034 A1).
Regarding Claim 55, CARR discloses or modified CARR makes obvious the method of Claim 1. CARR or modified CARR is deficient in disclosing the active coating has an alkylsilyl coating of the claimed Formula I.
However, CARR discloses silicon-based polymeric materials as the protective coatings (p0021). Indeed, such silicon-based polymeric materials include the coatings disclosed by NAKAJIMA. NAKAJIMA discloses the modification of chromatographic column supports with alkyldisilane compounds having Chemical Formula I (p0001, p0009):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein each X1 is the same or different, and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group; and n is an integer from 1 to 10 (p0011). NAKAJIMA further discloses that because acidic or alkaline solutions are often used as mobile phases in liquid chromatography (p0004), the disclosed alkyldisilane compounds offers high alkali resistance (p0010) to advantageously prevent support degradation and to provide sharper resolution (p0004; p0008). Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to apply the alkyldisilane coating of NAKAJIMA to the metal surfaces of the chromatography system of the method disclosed by CARR or made obvious by modified CARR to advantageously impart alkali resistance.

Response to Arguments
	Applicant’s arguments filed 02 May 2022 have been fully considered and are partially persuasive.
	Regarding “§II Claim Interpretation” (pg. 4), Applicant has supplied an alternative definition to “ion exchange partitioning”, i.e., that the term refers to the “ionic association of solutes with an anionic or cationic functionalities”. Such a definition is acceptable and is being considered for the application.
	Regarding “§III Claim Rejections Under 35 USC §102” (pg. 5-7), Applicant has amended Claim 1 to require “Coulombic repulsive forces” as one of the options for the interaction between the active coating and the at least one analyte. Because the definition of “Coulombic repulsive forces” has been defined in p0074 of the Specification as the repulsion between molecules having the same type of charge, and because CARR is silent as to the charge of the disclosed silicon-based coatings, the prior rejection of Claim 1 under 35 USC 102(a)(1)/(a)(2) as anticipated by CARR is withdrawn. However, new grounds of rejection have been made for Claim 1 under 35 USC 102(a)(1)/(a)(2) as anticipated by CARR or, in the alternative, under 35 USC 103 as obvious over CARR in view of NAKAYAMA. CARR discloses the use of organosilica compounds as coatings, which inherently implies reliance on Coulombic repulsive forces to prevent interactions of biomolecule analytes with the stationary phase material.
	As explained by the Applicant, in the case of chromatographic separations, especially in the separation of peptides and proteins, analytes like biomolecules are known to chelate to metal surfaces and thereby adversely affect flow path surfaces of chromatographic devices (p0006). The claimed invention provides a solution to reducing chelation and unwanted secondary interactions of analytes with metals or other surfaces by using alkylsilyl coatings, i.e., coatings with organosilica functionalities known to exhibit properties that have an effect on chromatographic separations (p0009, p0010, p0048). Such organosilica functionalities are identified by the Applicant as “so-called ‘active’ coatings” that “can introduce a Coulombic repulsive effect with an analyte to shield them from interacting with the substrate material” (p0010).
Because CARR discloses the use of silicon-based polymeric materials (p0021), e.g., organosilica compounds (p0035) such as polymeric siloxanes (p0044, p0045), as a coating layer on top of a metal substrate, the claimed limitation of interaction between the active coating and at least one analyte being a Coulombic repulsive force is inherently disclosed. The discovery of properties of a known material (i.e., the ability for “organosilica functionality” to introduce Coulombic repulsive effects) does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Applicant further argues that CARR does not disclose an “active coating”, i.e., “Carr fails to disclose, teach, or even suggest an active coating that interacts with at least one analyte in the sample” (pg. 5, bottom) and instead only discloses “making the metallic flow path inert to the sample” and therefore, cannot anticipate Claim 1 (pg. 6, top). Applicant further argues that p0010 of Applicant’s application “in no way equates inert coatings with active coatings, nor does it suggest that Coulombic repulsive forces are an inherent quality of organosilicates” (pg. 6, bottom). Applicant further states that “as stated multiple times by Carr throughout its application, the coating proposed by Carr is an inert coating” (pg. 6, bottom).
The Examiner respectfully disagrees. It is acknowledged that CARR references both inert coating and making the underlying metal inert. Indeed, CARR states: “[t]he metal flow path is rendered inert by the coating, and thus compatible with bioanalytical separations” (p0007; emphasis Examiner); “[t]he coated metal is inert and does not interfere with LC analyses” (p0024). CARR also discloses that the coating can be “an inert or protective coating” (p0023) and further “inert coatings” (p0025). However, CARR nevertheless discloses organosilica coatings, which have been explicitly connected with Coulombic repulsive effects by the Applicant in p0010 of the disclosure despite Applicant’s attestations otherwise. Indeed, p0010 explicitly equates organosilica functionality with active coatings:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

While CARR may not have recognized the Coulombic repulsive effects of organosilica coatings, such admitted inherent properties cannot be ignored. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I). As explained earlier, such disclosure of organosilica coatings inherently meets the Coulombic repulsive force limitation. Thus, CARR inherently discloses the method of Claim 1. The Examiner has provided an alternative rejection of Claim 1 under 35 USC 103 as obvious over CARR in view of NAKAYAMA; NAKAYAMA discloses the use of anionic functional groups on coatings to repulse like-charged molecules.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777